Citation Nr: 1234988	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a service-connected right shoulder disability.

2.  Whether a timely Notice of Disagreement was submitted to a February 2006 rating decision with respect to the issues involving service connection and the reopening of claims for service connection.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from December 1970 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, under a cover letter from the VA RO in Denver, Colorado.  That rating decision, in part, denied entitlement to a disability rating in excess of 30 percent for the Veteran's service-connected right shoulder disability.  The Veteran now resides within the jurisdiction of the VA RO in Houston, Texas.  

The February 2006 RO rating decision also denied service connection for neuritis of the bilateral lower extremities and denied the reopening of claims for service connection for:  right knee injury; bilateral hip disabilities; left foot injury; neurogenic bladder with impotence and penile implant; left shoulder disability; psoriasis of the entire body; cervical spine disc disease; irritable bowel syndrome; a psychiatric disability; and a disability claimed to be manifested by chronic pain, chills, fatigue, dizziness, fainting spells, colds, aches, and pressure in the chest.  An August 2009 letter informed the Veteran that he had not filed a timely Notice of Disagreement (NOD) to the February 2006 rating decision with respect to those issues.  

This appeal contains a hybrid record; part is in a physical claims folder and part is in the Virtual VA paperless claims processing system.  

The issue involving the rating of the Veteran's service-connected right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2006 RO rating decision denied the Veteran's claims for increased disability ratings for his service-connected right shoulder disability and psoriatic nails.  

2.  The February 2006 RO rating decision also denied service connection for neuritis of the bilateral lower extremities and denied the reopening of claims for service connection for:  right knee injury; bilateral hip disabilities; left foot injury; neurogenic bladder with impotence and penile implant; left shoulder disability; psoriasis of the entire body; cervical spine disc disease; irritable bowel syndrome; a psychiatric disability; and a disability claimed to be manifested by chronic pain, chills, fatigue, dizziness, fainting spells, colds, aches, and pressure in the chest.

3.  The Veteran submitted a letter in February 2007 which the RO considered to be a timely NOD with respect to the issues involving increased disability ratings; the RO did not consider this letter to be a NOD with respect to the other issues adjudicated in the February 2006 rating decision.  

4.  The Veteran's February 2007 letter meets the criteria to be a timely filed NOD with respect to the issues involving service connection and the reopening of claims for service connection adjudicated in the February 2006 rating decision.


CONCLUSION OF LAW

The criteria for a timely submission of a NOD with respect to the issues involving service connection and the reopening of claims for service connection adjudicated in a February 2006 rating decision have been met.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for whether a timely NOD was submitted to a February 2006 rating decision with respect to the issues involving service connection and the reopening of claims for service connection has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).    

An appeal consists of a timely filed NOD in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A NOD is defined as a written communication from a claimant, or their representative, expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the Notice of Disagreement must make that clear.  38 C.F.R. § 20.201.  

A NOD must be filed within one year from the date that that agency mails notice of the determination to him or her. Otherwise, that determination will become final.  38 C.F.R. § 20.302.  

The RO adjudicated multiple claims in a February 2006 RO rating decision.  The claims adjudicated included the denial of the Veteran's claims for increased disability ratings for his service-connected right shoulder disability and psoriatic nails.  This rating decision also denied service connection for neuritis of the bilateral lower extremities and denied the reopening of claims for service connection for:  right knee injury; bilateral hip disabilities; left foot injury; neurogenic bladder with impotence and penile implant; left shoulder disability; psoriasis of the entire body; cervical spine disc disease; irritable bowel syndrome; a psychiatric disability; and a disability claimed to be manifested by chronic pain, chills, fatigue, dizziness, fainting spells, colds, aches, and pressure in the chest.

In February 2007 the Veteran submitted a letter which the RO considered to be a timely NOD with respect to the issues involving increased disability ratings; the RO did not consider this letter to be a NOD with respect to the other issues adjudicated in the February 2006 rating decision.  

This letter began by stating, "I am writing this letter in reference of the decision you made on my service connections in a letter dated February 16, 2006.  I do not accept this decision as I have and am still having problems with my medical issues."

The Veteran also indicated that he subsequently received a June 2006 letter which stated that VA was still processing his application for compensation.  The Veteran specifically indicated that "I really do not understand where my disability issue lays at this time."  

The majority of the Veteran's letter addressed his contentions related to the disability ratings assigned for his service-connected right shoulder and skin disabilities, including arguments related to the severity of the disabilities and which upper extremity should be considered his dominant extremity.  However, this letter also referred to complaints of generalized pain, arthritis, and psoriatic arthritis.  The letter also referred to being awarded Social Security disability benefits based on the Veteran's general disability picture.  The Veteran also stated the he did "not understand what is meant by the term 'because the new evidence is not material' on all other medical issues that I submitted to you as being possible service connected.  This needs to be clarified.  I do not believe that the previous determinations that were made should not be considered non-re-viewable . . .  I would also like a list of approved attorneys that I can use to represent me in having my claim reviewed and appealed."

The RO considered the February 2007 letter to be a NOD only with respect to the issues involving increased disability ratings.  A Statement of the Case was issued and the Veteran's current appeal for an increased disability rating for his service-connected right shoulder disability was perfected.  Because he had not received information related to the other issues, the Veteran submitted another letter in July 2008; the RO determined that this was not a timely NOD with respect to the February 2006 rating decision.  

The RO determination that the July 2008 letter cannot be a timely NOD to the February 2006 rating decision with respect to the issues involving service connection and the reopening of claims for service connection is correct inasmuch as this letter was received more than a year after the RO rating decision in question.  However, the Board must consider whether the Veteran's February 2007 letter was a timely NOD with respect to the issues involving service connection and the reopening of claims for service connection.  While this letter primarily focused on the increased rating issues, it also clearly referred to the Veteran's general disability picture, including his generalized pain and psoriatic arthritis.  The letter specifically referred to the term "new and material evidence" which involved almost all of the other claims adjudicated in the February 2006 rating decision.  Finally, the letter specifically expressed a desire to have the February 2006 rating decision reviewed and appealed.  

The Board finds that the Veteran's February 2007 letter meets the applicable criteria, and is a timely NOD to the February 2006 rating decision with respect all issues adjudicated therein, including those issues involving service connection and the reopening of claims for service connection.  




ORDER

A timely NOD was submitted to a February 2006 rating decision with respect to the issues involving service connection and the reopening of claims for service connection, to that extent the appeal is granted.


REMAND

The Veteran's February 2007 letter meets the criteria to be a timely filed NOD respect to the issues involving service connection and the reopening of claims for service connection adjudicated in the February 2006 rating decision.  

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore remand is necessary for issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999). 

The Veteran claims entitlement to a disability rating in excess of 30 percent for his service-connected right shoulder disability.  The Veteran's service-connected right shoulder disability is complicated.  Service treatment records reveal that the Veteran had recurrent right shoulder separation injury during service.  Post-service medical evidence indicates continued symptoms related to the right shoulder have required multiple surgeries of the right shoulder.  The RO continues to rate the Veteran's right shoulder disability under Diagnostic Code 5301 for a muscle injury.  This appears inappropriate; Diagnostic Codes 5200 to 5203 for rating disabilities of the shoulder joint appear to be more appropriate to rate his disability.  Moreover, the Veteran apparently had shoulder replacement surgery in September 2007; if he did, in fact, have shoulder replacement surgery he should be rated under Diagnostic Code 5051 for shoulder replacement prosthesis, subsequent to this date.  

The Veteran apparently had his shoulder surgery at private medical facilities.  He has not provided the records related to his recent shoulder replacement surgery.  These records are critical with respect to assigning the appropriate disability ratings and effective dates.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

There are also inconsistencies with the evidence of record which must be resolved.  Determination of which upper extremity is dominant (the major extremity) is critical to rating disabilities of the shoulder.  At various times the Veteran has indicated he is left handed, right handed, and ambidextrous.  This must be resolved.  The most recent, January 2012, VA Compensation and Pension examination, indicated that the Veteran had not had a shoulder replacement.  This is patently incorrect as there are actual x-ray films of record that clearly show, even to an untrained eye, that the Veteran has a right shoulder prosthesis in place.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Provide a Statement of the Case which addresses the issues of:  

* service connection for neuritis of the bilateral lower extremities.

* whether new and material evidence has been submitted to reopen claims for service connection for:  right knee injury; bilateral hip disabilities; left foot injury; neurogenic bladder with impotence and penile implant; left shoulder disability; psoriasis of the entire body; cervical spine disc disease; irritable bowel syndrome; a psychiatric disability; and a disability claimed to be manifested by chronic pain, chills, fatigue, dizziness, fainting spells, colds, aches, and pressure in the chest.

If, and only if, an appeal is perfected by a timely filed substantive appeal, the issues must be certified to the Board.

2.  The Veteran should provide all information related to the date and location of this September 2007 right shoulder replacement surgery and provide the proper authorizations for VA to obtain all the records related to this surgery.  All information obtained should be made part of the file.  Obtain all the records of any treatment at VA facilities which are not already on file.  

3.  The Veteran must indicate if he is receiving disability benefits from the Social Security Administration (SSA); if so obtain from the SSA records pertinent to the his claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  Schedule the Veteran for an examination to determine the present severity of his right shoulder disability, to include the residuals of a right shoulder replacement.  The examination report must include a detailed account of all right shoulder pathology found to be present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The examiner is to:

(a)  Determine whether the Veteran is right handed or left handed to include which hand is used to write and which hand is used primarily for other dominant hand functions.  

(b)  Conduct range of motion studies including all ranges of motion of the right shoulder including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.  Specifically indicate if the Veteran has pain on motion and the degree of range of motion that the onset of pain begins and ends.  

(c)  State whether the Veteran has ankylosis in the right shoulder (scapulohumeral articulation) and if so whether it is at a favorable, intermediate, or unfavorable level.

(d)  State whether the Veteran has impairment of the humerus including: loss of head (flail shoulder); nonunion (false flail joint); fibrous union; recurrent dislocation; and/or malunion.  

(e)  Indicate if the Veteran has chronic residuals of the right shoulder replacement consisting of severe painful motion or weakness in the affected extremity.    

(f)  Indicate whether the service-connected disabilities, with emphasis on the right shoulder and skin disabilities, render the Veteran unemployable.  

A rationale for all opinions must be provided.  

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

5.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, they must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

6.  Readjudicate the claim for entitlement to disability rating in excess of 30 percent for a service-connected right shoulder disability.  In this respect, rate the Veteran's right shoulder disability under the appropriate Diagnostic Code; either 5200, 5201, 5202, or 5203 for the period prior to the Veteran's right shoulder replacement, then rate the disability under Diagnostic Code 5051.  Specifically consider if the Veteran's disability picture is contemplated by the rating schedule and whether referral for the assignment of an extraschedular rating is warranted.  38 C.F.R. 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  Specifically, consider whether the Veteran warrants a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009)  

7.  Finally, if any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


